Citation Nr: 1705210	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO. 07-37 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for a lumbar strain.

2. Entitlement to an initial rating in excess of 10 percent prior to October 29, 2008 and in excess of 50 percent thereafter for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Felicia G. Sears, Representative


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to March 1997 and from August 1997 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The RO granted increased ratings of 40 percent for the Veteran's lumbar strain, effective October 30, 2004, and 50 percent for the PFB, effective October 23, 2008. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id. The issues have been re-characterized on the title page to reflect the award of the 40 percent rating for the low back for the entire period on appeal, and the award of the staged increased rating of 50 percent for the PFB.

The Board remanded the issues on appeal for additional development in November 2013. The records and examinations having been obtained, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the November 2013 remand, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in a June 2016 rating decision, effective October 30, 2004. As this grant of TDIU spans the entire period on appeal, this constituted a full grant of the benefits sought on appeal, and the issue of entitlement to TDIU is no longer on appeal. AB, 6 Vet. App. 35. 

The Board notes that in response to an October 2015 rating decision denying numerous issues, the Veteran filed a notice of disagreement in September 2016. He requested that the Decision Review Officer (DRO) conduct a de novo review of the claims.  Pursuant to this process, the DRO will review the entire record, which may lead to another decision on these claims.  If any part of the decision remains adverse to the Veteran, he will be provided with a statement of the case (SOC).  Since the DRO process has been requested but not yet completed, there is no need for the Board, at this time, to take jurisdiction of these claims in order to remand for the issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Concerning the issue of entitlement to an increased rating for PFB, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806. The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit. 

Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision. On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). As the increased rating claim for PFB is a claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay. Once a final decision is reached on appeal in Johnson, the adjudication of the claim will be resumed.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran is already in receipt of SMC based on housebound status, aid and attendance, and loss of use of a creative organ. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). There is no evidence that the disabilities on appeal result in loss of use of a limb. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). As such, the Board will not infer the issue of entitlement to further SMC at this time.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013. A transcript of the hearing is of record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). During the pendency of the appeal and following the most recent VA examination in March 2015, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. Testing for pain includes both active and passive motion. 38 C.F.R. § 4.59.

In this case, the Veteran was most recently provided with a VA examination in March 2015. While the examination tested for pain on active range of motion and on weight-bearing, there is no evidence that testing for pain on passive range of motion and on non-weight bearing was conducted. As such, the Board finds it must remand the claim for a new examination to determine the current severity of the low back disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any further outstanding VA treatment records.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected lumbar strain. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the low back disability, the examiner should test for pain on both active and passive motion, as well as in weight-bearing and non-weight bearing. Correia, 28 Vet. App. at 168-70.

The examiner must opine as to whether the Veteran has any neurological abnormalities, to include but not limited to, bowel or bladder impairment, which are etiologically related to the service-connected lumbosacral strain.

The examiner must provide a complete rationale for all findings and opinions.  If any opinions cannot be made without resort to mere speculation, this must also be fully explained.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




